DETAILED ACTION
Claims 1-22 have been canceled. Claims 23-29 are pending. Claims 23-29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27, line 3, “EDT” should be changed to “Early Data Transmission (EDT)”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (claims 25 and 28) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit communicating with the BS” in claims 25 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the TBS for the NPUSCH" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0159260 A1 to Charbit et al. (hereinafter “Charbit”).

As per claim 23, Charbit discloses a method executed by user equipment ([0010], of Charbit discloses a UE), the method comprising: receiving a Downlink Control Information (DCI) format N0 ([0055], of Charbit discloses processor 512 receiving a DCI format N0. [0051], of Charbit discloses where processor 512 is part of apparatus 510 which is a UE); and determining a narrowband physical uplink shared channel (NPUSCH) scheduled by the DCI format N0 is a retransmission of a message 3 (Msg3) scheduled by a narrowband random access response grant based on early data transmission (EDT), if a modulation and coding scheme field in the DCI format N0 indicates a value of 15. 

NOTE: Examiner respectfully notes the use of the term “if” in the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record. Examiner respectfully suggests amending limitations using the term "if" to recite "when", therefore requiring the limitation to be considered. Examiner notes the “determining” limitation is conditioned on the “if” limitation happening which may not necessarily occur. Examiner notes the limitation using term "if" is conditional and does not necessarily happen, wherein the use of the term “when” requires the limitation to happen and is not a matter of “if” the limitation happens or is performed, but necessarily “when” the limitation happens or is performed. (see MPEP 2111.04 II. Contingent Limitations)

Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0215872 A1 to Park et al. (hereinafter “Park”).

As per claim 27, Park discloses a method executed by user equipment ([0024], of Park discloses a UE), the method comprising: transmitting a narrowband physical random access channel (NPRACH) preamble indicating a random access based on EDT ([0177-0181], of Park discloses a transmission of a NPRACH preamble. [0020] of Park discloses where the transmission of the NPRACH is for EDT): and receiving a narrowband random access response grant ([0577-0582] of Park discloses receiving an RAR in response to a NPRACH transmission); and determining a subcarrier indication field in the narrow band random access grant ([0607] of Park discloses an subcarrier indication field (Isc)); and determining a modulation scheme for a Msg3 as π/4 Quadrature Phase Shift Keying (QPSK) if the subcarrier indication field indicates an integer value chosen from 0 through 11 (Table 40 of Park discloses when Isc is 0 to 11 then the modulation scheme used is π/4 QPSK) and QPSK if the subcarrier indication field indicates a value larger than 11 (Table 40 of Park discloses when Isc is greater than 11 then the modulation scheme used is QPSK).
NOTE: Examiner respectfully notes the use of the term “if” followed by the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record. Examiner respectfully suggests amending limitations using the term "if" to recite "when", therefore requiring the limitation to be considered. Examiner notes the limitation following the term "if" is conditional and does not necessarily happen, wherein the use of the term “when” requires the limitation to 
As per claim 28, Park discloses a User equipment (UE) performing random access by interacting with a base station (BS) (Fig. 16 of Park discloses a UE and eNodeB performing random access), the UE comprising: a communication unit communicating with the BS (Fig. 21, of Park Transmitter/Receiver 2125); a processor (Fig. 21, of Park, Processors 2122 and 2123); and a memory (Fig. 21 of Park, memory 2124 ), storing instructions, wherein when run by the processor ([0127] of Park discloses the memory storing software for execution by a processor), the instructions execute the method according to claim 27 (see claim 27).
As per claim 29, Park discloses a base station interacting with the UE according to claim 28 to cause the UE to perform random access (Fig. 16 of Park discloses a eNodeB for interacting with a UE to perform random access).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit as applied to claim 23 above, and further in view of US 2019/0215872 A1 to Park et al. (hereinafter “Park”).

As per claim 25, Charbit discloses a User equipment (UE) performing random access by interacting with a base station (BS) ([0008], of Charbit discloses a UE performing a random access procedure with a network node. [0026] of Charbit discloses where the network node can be a base station, eNB, or gNB), the UE comprising: a communication unit communicating with the BS (Fig. 5 of Charbit discloses transceiver 516); a processor (Fig. 5 of Charbit discloses processor 512); and a memory (Fig. 5 of Charbit discloses memory 514), storing instructions, wherein, when run by the processor, the instructions execute ([0042], of Charbit discloses a processor coupled to a memory which stores data accessible by the processor) the method according to claim 23 (see claim 23).
Charbit may not explicitly disclose, but Park, which is in the same field of endeavor, discloses a memory storing instructions executable by a processor ([1018, 1027], of Park). The purpose of Park is to a method for performing early data transmission in a random access procedure and an apparatus therefor ([0001], of Park). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with Charbit, as an apparatus comprising a memory storing instructions for execution by a processor is known as disclosed by Park ([0001, 1018, 1027], of Park).
As per claim 26, the Charbit discloses a base station interacting with the UE according to claim 25 to cause the UE to perform random access ([0008], of Charbit discloses a UE performing a random access procedure with a network node. [0026] of Charbit discloses where the network node can be a base station, eNB, or gNB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476